Title: Memorandum from Thomas Jefferson, ca. 18 October 1802 (Abstract)
From: Jefferson, Thomas
To: Madison, James


Ca. 18 October 1802. Lists commissioners of bankruptcy for Vermont for whom commissions are to be made out, including Samuel Prentiss, Darius Chipman, Richard Skinner, Mark Richards, Reuben Atwater, James Elliott, and Oliver Gallup; “Also a Commission for Robert ⟨Elliott Coc⟩kran to be Marshal of S. Carolina vice Charles B. Cockran resigned.”
 

   
   RC (ViU). 1 p. RC torn, partially obscuring the date. Date assigned here by comparison with JM to Mark Richards, 18 Oct. 1802 (see n. 1).



   
   On 18 Oct. JM wrote to Richards enclosing his commission and informing him of the appointment of the other commissioners of bankruptcy for Vermont (DLC: William C. Bradley Papers; 1 p.). Darius Chipman, a member of the Vermont General Assembly, returned his commission to JM on 6 Dec. 1802, noting that state laws forbade him to hold both federal and state positions (DNA: RG 59, LAR, 1801–9, filed under “Chipman”; 1 p.; Records of the Governor and Council of the State of Vermont, 4:294, 320, 536). James Elliott resigned his commission on 25 Mar. 1803 after his election to the U.S. House of Representatives (DNA: RG 59, LAR, 1801–9, filed under “Elliott”; 1 p.).



   
   See Charles B. Cochran to JM, 4 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:609).


